DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 
Response to Remarks and Amendments
Applicant’s reply filed May 12, 2020 have been entered.  Any rejection not explicitly maintained herein is withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
Applicants traverse the rejections of claims 11-27 under 35 USC 102(a)(1) and 35 USC 103 on two grounds, each of which was considered but was not found to be persuasive to overcome the rejections.
Notably, the rejection under 35 USC 103 as previously set forth is withdrawn in view of the cancellation of the rejected claims.
The rejections under 35 USC 102(a)(1) are modified herein to account for the amended claim language in the most recent amendment.

Status of the Claims
Currently, claims 11, 13, 15, 17, 19, 21, 23, 25 and 27 are pending in the instant application. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11, 13, 15, 17, 19, 21, 23, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention or, in the alternative, under 35 U.S.C. 103 as obvious over three instances of public use described in the document submitted with the information disclosure statement dated December 11, 2018 (Referred to herein as “The Declaration”). 
In accordance with MPEP 2152.02(c), public use under AIA  35 USC 102(a)(1) is limited to those uses that are available to the public, and once an examiner becomes aware that a claimed invention has been the subject of a potentially public use, the examiner should require the applicant to provide information showing that the use did not make the claimed process accessible to the public.  Further, MPEP 2152.02(e) provides that “even if a document or other disclosure is not a printed publication, or a transaction is not a sale, either may be prior art under the "otherwise available to the public" provision of AIA  35 U.S.C. 102(a)(1), provided that the claimed invention is made sufficiently available to the public. As a final matter, it is noted that although the document describes the disclosures therein as “three confidential anecdotal reports,” it is the “reports” and “evidence” are which are described as being confidential.  That is, the statement in item 8 of the Declaration is taken to mean that the reports and communications described therein were not made public, but such does not remove the instances of use described therein as public use.  Notably, there is no evidence of a confidentiality agreement.  In addition, with regard to claim 27, it is noted that the administered dosage of 100 mg NBMI would fall within the claimed range of 0.1mg/kg – 50 mg/kg over a weight range of 4.4 lb – 2204 lb.  Since this range necessarily encompasses the body weight of the patients who took the 100 mg dosage of NBMI, the administrations necessarily anticipate the dosage range as claimed.
The first instance of public use which anticipates claims 11, 13, 15, 17, 19, 21, 23, 25 and 27 is in item 9 of the Declaration.  A Norwegian physian obtained a license from 
The second instance of public use which anticipates claims 11, 13, 15, 17, 19, 21, 23, 25 and 27 is in item 10 of the Declaration.  A woman diagnosed with Parkinson’s disease took NBMI, and emailed an EmeraMed employee indicating that the administration of the drug made her more relaxed and less stiff with less tremor.  This administration reads on the claimed treatment of Parkinson’s disease or Parkinsonism.
The third instance of public use which anticipates claims 11, 13, 15, 17, 19, 21, 23, 25 and 27 is in item 11 of the Declaration.  A physician prescribed 100mg/day of NBMI to an elderly female Parkinson’s patient.  After two weeks of improvement in her Parkinson’s symptoms, the dosage was doubled.  Seven weeks after starting NBMI treatment, there were improvements in mental acuity, physical appearance, and motor function, with reduced tremors and dead movement.  She had also improved physically, going from being wheelchair-bound to walking 90% of the time.  This administration reads on the claimed treatment of Parkinson’s disease or Parkinsonism.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, 17, 19, 21, 23, 25 and 27are rejected under 35 U.S.C. 103 as being unpatentable over three instances of public use described in the document submitted with the information disclosure statement dated December 11, 2018 (Referred to herein as “The , 
Applicant’s instant invention is drawn to a method of treating a Parkinson’s disease or Parkinsonism consisting of administration of N,N-bis-2-mercaptoethyl isophthalamide (NBMI) or a pharmaceutically acceptable salt thereof.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)


























The first instance of public use which anticipates claims 11, 13, 15, 17, 19, 21, 23 and 25 is in item 9 of the Declaration.  A Norwegian physian obtained a license from the Norwegian Regulatory Authority to use NBMI on his patients.  In June 2009, one capsule containing 100 mg of NBMI was administered to a 57-year-old Parkinson’s patient, which had the effect of eliminating the patient’s tremor.  This administration reads on the claimed treatment of Parkinson’s disease or Parkinsonism.
The second instance of public use which anticipates claims 11, 13, 15, 17, 19, 21, 23 and 25 is in item 10 of the Declaration.  A woman diagnosed with Parkinson’s disease took NBMI, and emailed an EmeraMed employee indicating that the administration of the drug made her more relaxed and less stiff with less tremor.  This administration reads on the claimed treatment of Parkinson’s disease or Parkinsonism.
The third instance of public use which anticipates claims 11, 13, 15, 17, 19, 21, 23 and 25 is in item 11 of the Declaration.  A physician prescribed 100mg/day of NBMI to an elderly 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
Although the instances of public use provide evidence of NBMI being administered to treat Parkinsonism or symptoms of Parkinson’s disease, with the exception of the first instance the descriptions do not specify that NBMI is alone used to treat Parkinsonism or symptoms thereof.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement 
In the present case, the instances of public use described above teaches that Parkinson’s symptoms which were previously not being relieved were effectively treated after administering NBMI.  As an initial matter, it is noted that absent a teaching that the NBMI was taken at the same time as another treatment, the administration of the NBMI capsule to a Parkinson’s patient reads on the method of treatment consisting of administering NBMI because at the time of administration, only the NBMI was administered and any effect of such administration (such as treatment or relief of symptoms) would have inherently occurred following administration of an identical compound to an identical patient population.
Thus, the description in the public uses noted above that theretofore untreated or unrelieved symptoms were relieved only after treatment with NBMI would have been sufficient for a person of ordinary skill in the art to conclude that the NBMI itself was effective to treat at least those symptoms of Parkinson’s.  There would have been not only motivation to administer the NBMI to treat those symptoms, but also a reasonable expectation of success in doing so given the accounts of public use detailed above.
There is sufficient evidence in the statements made by each individual who practiced the instantly claimed method step that they had not only conducted the process steps presently in vitro or in vivo analysis a requirement.  In fact, many applications even in the pharmaceutical field are submitted without any conclusive data proving efficacy.  With respect to the contention that the invention was not ready for patenting until the in vitro test results presently reported, but there is no requirement for an application to contain data of this type in order to be considered ready for patenting or patentable.  There is no evidence that the invention was not ready for patenting as of the determination that NBMI was effectively treating Parkinson’s symptoms, nor is there any evidence to indicate that such treatment would have been non-enabled based on the invention being practiced by the individuals referenced in the rejections. 
It is further noted that the provision of data is not a requirement for a prior art reference to teach or suggest a method of treatment.  As set forth in MPEP 2123(I), A reference is not only relied upon as prior art for that which it explicitly teaches but also “may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Finally, it is respectfully submitted that the bar for establishing a prima facie case of obviousness only requires a reasonable expectation of success, not a guarantee of success.  
As such, the accounts of public use described above sufficiently describe the claimed invention in such a way that the invention is anticipated, or at the very least suggested.  In the absence of showing unobvious results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art that to conduct the methods of the instant claims with a reasonable expectation of success in doing so.  

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699